Case 2:19-cv-00467-JDW Document 12-11 Filed 05/28/19 Page 1 of 2




             EXHIBIT J
        Case 2:19-cv-00467-JDW Document 12-11 Filed 05/28/19 Page 2 of 2



From: Thomas W. Sheridan <tsheridan@sheridanandmurray.com>
Sent: Wednesday, November 14, 2018 1:19 PM
To: Randell Roberts <randy@robertslawfirm.com>
Subject: Re: Burgess

Not yet
Working on it and comp carrier needs all costs.

Get Outlook for iOS


From: Randell Roberts <randy@robertslawfirm.com>
Sent: Wednesday, November 14, 2018 2:15 PM
To: Thomas Sheridan
Cc: Rhonda McLouth; Molly Brady; Blane Carrifee
Subject: RE: Burgess

OK; I will have Rhonda send it to you....Have you settled?

Randell (Randy) C. Roberts
Attorney at Law
118 W. Fourth St. Tyler, TX 75701
Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization


-----Original Message-----
From: Thomas Sheridan <tomsheridan@comcast.net>
Sent: Wednesday, November 14, 2018 1:12 PM
To: Randell Roberts <randy@robertslawfirm.com>
Subject: Burgess

Randy
Can you please email me your costs in the Burgess case so I can protect them.
Thanks
Tom

CONFIDENTIALITY NOTICE: The contents of this email, including any attachments, are intended solely for
the recipient(s), are confidential, and may be privileged. If you are not an intended recipient of this
email, any disclosure, reproduction, distribution, or other use of this email or any attachments is strictly
prohibited. If you received this email in error, please contact the sender immediately and delete it and
any accompanying attachments from all computers and devices.




                                                                                     ROBERTS_000036
